DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:    The applicant amended claim 1, however, lines 11-13, “an access hatch included with the housing, the access hatch permitting access to the removable flame barrier allowing the removable flame barrier to be removed from the central portion”, were not underlined per 37 C.F.R. 1.121(C)(2).  Since this language was not part of original claim 1, the examiner is considering this to be added subject matter that should have been shown by underlining and will examine it accordingly.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 11,185,727. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a flame arrestor comprising: a housing comprising an inlet, an outlet and a central portion, wherein the central portion is wider than the inlet and the outlet; a removable flame barrier disposed within the central portion of the housing, the flame barrier comprising a stack of a number of substantially planar metal mesh layers configured to permit a flow of air therethrough when inserted into the central portion of the housing; one or more sensors configured to detect a propagation of a deflagration in the housing; and an access hatch included with the housing, the access hatch permitting access to the removable flame barrier allowing the removable flame barrier to be removed from the central portion.  The claims of the instant invention are broader in scope than claims 1, 8 and 9 of U.S. Patent No. 11,185,727 and are therefore encompassed in claims 1, 8 and 9 of U.S. Patent No. 11,185,727.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,185,727 in view of Roussakis et al ‘730.  U.S. Patent No. 11,185,727 claims a flame arrestor comprising: a housing comprising an inlet, an outlet and a central portion, wherein the central portion is wider than the inlet and the outlet; a removable flame barrier disposed within the central portion of the housing, the flame barrier comprising a stack of a number of substantially planar metal mesh layers configured to permit a flow of air therethrough when inserted into the central portion of the housing;  and an access hatch included with the housing, the access hatch permitting access to the removable flame barrier allowing the removable flame barrier to be removed from the central portion, except for one or more sensors configured to detect a propagation of a deflagration in the housing.  Roussakis et al ‘730 discloses a flame arrestor 1 with sensors configured to detect a propagation of a deflagration, see flame ionization sensor I, Fig. 13 and col 8, lines 10-12.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide sensors configured to detect a propagation of a deflagration in the housing of the flame arrestor of U.S. Patent No. 11,185,727, as taught by Roussakis et al ‘730, since such a modification would alert users of a serious issue with the system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks ‘294 in view of Roussakis et al ‘730.
As to claim 1, Brooks ‘294 discloses a flame comprising: a housing comprising an inlet 2, an outlet 2 and a central portion 4, wherein the central portion is wider than the inlet and the outlet, see Figures 1-3 and page 1, left col., lines 35-43; a removable flame barrier disposed within the central portion of the housing, the flame barrier comprising a stack of a number of substantially planar metal mesh layers 12 configured to permit a flow of air therethrough when inserted into the central portion of the housing; and an access hatch 5 included with the housing, the access hatch permitting access to the removable flame barrier allowing the removable flame barrier to be removed from the central portion, except for one or more sensors configured to detect a propagation of a deflagration in the housing, the specific recitation of the housing being configured to withstand an internal pressure of one bar and wherein the mesh layers are formed from two or more different types of metals combined together in a single stack. See page 1, left col., line 47 through page 2, left col., line 17.   Roussakis et al ‘730 discloses a flame arrestor 1 with sensors configured to detect a propagation of a deflagration, see flame ionization sensor I, Fig. 13 and col 8, lines 10-12.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention sensors configured to detect a propagation of a deflagration in the housing of the flame arrestor in Brooks ‘294, as taught by Roussakis et al ‘730, since such a modification would alert users of a serious issue with the system.
As to claim 2, see page 2, right col., lines 14-32 of Brooks ‘294.
In regard to claim 3, note that Brooks ‘294 discloses that the mesh layers can be made from various different materials such as, stainless steel, monel metal or other like materials with higher melting points than the heat generated by a constant flame, see page 2, right col., lines 14-32.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the mesh layers formed from two or more different types of metals combined together in a single stack, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  In addition, Brook’s 294 discloses that that the mesh layers can be made from various different materials such as, stainless steel, monel metal or other like materials with higher melting points than the heat generated by a constant flame, wherein these materials could be used together as long as the materials have higher melting points than the heat generated by a constant flame.
As to claim 4, see page 2, left col. line 60 through right col. line 13 of Brooks ‘294.
As to claim 5, the housing of Brooks ‘294 is capable of withstanding temperatures of 1800-1900 deg.F, therefore, with a constant volume of the housing and according to Gay-Lussac’s Law, when the temperature increases then the pressure increases, since the pressure of a given amount of gas is directly proportional to its temperature when the volume is held constant, P1/T1=P2/T2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the housing of Brooks ‘294 to withstand an internal pressure of one bar, since if its internal temperature were to reach 1900defF, with an initial temperature and pressure to be atmospheric, approximately 70degF and 1bar, the final pressure would be 4.45 bar.  Therefore, the housing would be capable of withstanding in internal pressure of 1 bar.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Roussakis et al ‘730 in view of Brooks ‘294.
As to claim 1, Roussakis teaches a flame arrestor (flame arrester 1, fig. 9; col. 5, Ln 26-31; See - "The flame arrester 1 comprises a generally tubular housing 2, a quenching element 3, and a cup-shaped member or cup 4. The housing 2 is adapted to be connected into a pipe line 5 to form a flow component thereof.") for a return air line from an air-material separator (intended use - the flame arrestor is capable of being used for a return air line from an air-material separator.), the flame arrestor comprising:  a. a housing (housing 2, fig. 9) comprising an inlet (central threaded bore/flame inlet 12, fig. 9; col. 5, Ln 49-54; See - "The downstream flange member 8 also forms peripheral openings for receiving the tie rods 10. The member 8 forms a central threaded bore or flame inlet 12 which enables the member to be screwed onto the threaded downstream end of the pipe line 5. This bore 12 forms the flame front inlet for the arrester 1."), an outlet (central bore/ passage 9, fig. 9; col. 5, Ln 40-48; See - "The upstream end member 6 forms a central bore or passage 9 for communication with the bore of the upstream end of the pipe line 5. It will be noted that the member 6 is outwardly flared, so that the diameter of the bore 9 is greater than that of the pipe line 5. The member 6 also forms suitable openings around its periphery for receiving threaded tie rods 10 which, in cooperation with nuts 11, hold the members 6, 7, 8 together.”) and a central portion (open-ended chamber 13, fig. 9; col. 5, Ln 55-61), wherein the central portion is substantially wider than the inlet and the outlet (col. 5, Ln 55-61; See -"When the three members 6, 7, 8 are assembled using the tie rods 10 and nuts 11, the housing 2 forms an open-ended internal chamber 13, which provides a gas flow passage through the unit when it is connected into the pipe line 5. The diameter of this chamber 13 is greater than or expanded relative to the diameter of the pipe line bore."); b.    a flame barrier (quenching element 3, fig. 9) disposed within the central portion of the housing (see fig. 9), the flame barrier comprising a stack of substantially planar metal mesh layers configured to permit a flow of air therethrough (stack 30 of sheets 31; fig. 9-12; col. 6, Ln 17-26; See - "This element comprises a stack 30 of sheets 31 of expanded metal forming a multiplicity of diamond-shaped channels 32. The sheets 31 are oriented in alternating fashion so that the major dimension of the channels 32 of one sheet 31 is crosswise to the major dimension of the channels of the next sheet. Stated otherwise, each sheet 31 is rotated 90 relative to the next sheet in alternating fashion. This is particularly shown in FIG. 12.”);  and one or more second sensors (flame ionization sensor I, fig. 13) configured to detect a propagation of a deflagration in the return air line (col. 8, Ln 10-12; See - "Flame arrester failure (i.e. flame propagation on the protected side) was determined by flame ionization sensors, as shown in FIG. 13.");  except for teaching an access hatch included with the housing, the access hatch permitting access to the removable flame barrier allowing the removable flame barrier to be removed from the central portion and wherein the sensors comprise a temperature sensor.  Brooks ‘294, as discussed above in paragraph 8, discloses a flame arrestor with an access hatch 5 included with the housing, the access hatch permitting access to the removable flame barrier allowing the removable flame barrier to be removed from the central portion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a hatch permitting access to the removable flame barrier allowing the removable flame barrier to be removed from the central portion in the flame arrestor of Roussakis et al ‘730, as taught by Brooks ‘294, since such a modification would allow access to the flame barrier for ease of servicing the flame arrestor.
	As to claim 6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the sensors used in the flame arrestor of Roussakis et al ‘730 to comprise a temperature sensor, since such sensors are considered equivalent for the intended purpose and the use of flame ionization sensor or a temperature sensor would perform equally as well in the apparatus of Roussakis et al ‘730.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.II.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Helmsen et al ‘153, Brooker ‘035 and Alhamad ‘791 discloses various types of flamer arrestors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752